Citation Nr: 0943497	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating of greater than 20 percent 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1956 
to June 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. Before February 7, 2008, residual manifestations of the 
Veteran's prostate cancer included urinary frequency of once 
per hour during the day and three times per night.

2. As of February 7, 2008, residual manifestations of the 
Veteran's prostate cancer include urinary frequency of five 
times per night and voiding dysfunction requiring changing of 
absorbent materials up to four times per day.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of greater than 20 
percent prior to February 7, 2008, for residuals of prostate 
cancer are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for an increased rating of 40 percent, but 
not greater, as of February 7, 2008, are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the May 2007 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter advised the Veteran of how VA establishes 
a disability rating and effective date, in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that a staged rating is appropriate in 
this case.

The Veteran is currently service connected for residual 
manifestations of prostate cancer, including increased 
urinary frequency, with a disability rating of 20 percent 
under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  
Under § 4.115a, a 20 percent rating is warranted for urinary 
frequency of once every one to two hours during the day or 
three to four times per night.  Id.  A higher rating of 40 
percent is warranted for urinary frequency of more than once 
per hour during the day or five or more times per night.  Id.  

At his August 2007 VA examination, the Veteran noted a 
urinary frequency of once per hour during the day and three 
times per night.  These frequency intervals warrant a 20 
percent rating under § 4.115a.

On his VA Form 9, dated February 7, 2008, the Veteran noted 
that his urinary frequency interval had increased to five 
times per night.  Under § 4.115a, a frequency interval of 
five or more times per night warrants an increased rating of 
40 percent.  Thus, the Board finds that the Veteran is 
entitled to an increased rating of 40 percent effective 
February 7, 2008, the date of the Veteran's VA Form 9, based 
on increased urinary frequency.

The Board has also considered whether a higher rating would 
be warranted under alternative relevant rating criteria, 
including based on voiding dysfunction.  Under § 4.115a, a 
rating of 40 percent is warranted when voiding dysfunction 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  38 C.F.R. § 4.115a.  A higher 
rating of 60 percent is warranted when voiding dysfunction 
requires the wearing of absorbent materials which must be 
changed more than 4 times per day.  Id.  

In this case, the only indication that the Veteran suffers 
from voiding dysfunction is a statement from his February 
2008 VA Form 9 in which he states that he has to change his 
pad up to four times per day.  Since this is the first 
indication of voiding dysfunction, a rating based on voiding 
dysfunction is not warranted prior to February 7, 2008.  
Further, since a pad-changing frequency of 4 times per day 
warrants a 40 percent rating under § 4.115a, but not higher, 
the Board finds that rating based on voiding dysfunction 
would not be more favorable to the Veteran than rating based 
on urinary frequency.

The Veteran has asserted that he is entitled to a 100 percent 
rating based on continuing treatment for prostate cancer.  
However, the Veteran's August 2007 VA examiner diagnosed the 
Veteran's prostate cancer as "status-post," noting that it 
had been in remission for two years at the time of the exam.  
No evidence of reoccurrence within that two year period is 
present.  Therefore, a rating of 100 percent based on current 
treatment of malignant cells is not warranted.  

Extraschedular rating under 38 C.F.R. § 3.321(b)(1) has also 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the competent and credible evidence of record 
demonstrates that the Veteran currently suffers from residual 
manifestations of prostate cancer including increased urinary 
frequency and voiding dysfunction.  Before February 7, 2008, 
a rating of 20 percent was warranted based on urinary 
frequency of once per hour during the day and three times per 
night.  As of February 7, 2008, a 40 percent rating is 
warranted based on increased urinary frequency of 5 times per 
night and also on voiding dysfunction requiring changing of 
absorbent materials up to four times per day.  


ORDER


Entitlement to initial rating of greater than 20 percent 
before February 7, 2008, for residuals of prostate cancer, is 
denied.

Entitlement to an increased rating of 40 percent, but no 
greater, for residuals of prostate cancer, is granted 
effective February 7, 2008.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


